Title: To Alexander Hamilton from Robert Hanson Harrison, 26 March 1781
From: Harrison, Robert Hanson
To: Hamilton, Alexander



New Windsor [New York] March 26th: 1781

I came here, My Dear Hamilton, on Friday night to bid adieu to the General, to you and to My other Friends as a military man, and regret much that I have not had the happiness of seeing you. Tomorrow I am obliged to depart, and it is possible our separation may be for ever. But be this as it may, it can only be with respect to our persons, for as to affection, mine for You will continue to my latest breath. This event will probably surprise you, but from your knowledge of me, I rely you will conclude at the Instant, that no light considerations could have taken me from the Army, and I think I might safely have rested the matter here. However, as the friendship between us gives you a claim to something more, and as I am not indifferent about character and shall be anxious to have the esteem of All who are Good & virtuously great, I shall detail to you, My Friend, the more substantial reasons, which have led to my present conduct. I go from the Army then, because I have found, on examination, that my little fortune, earned by an honest & hard industry, was becoming embarrassed—to attend to the education of my Children, to provide, if possible, for the payment of a considerable sum of Sterling money & Interest, with which I stand charged, on account of the Land I lately received from my Honoured Father, for equality of partition between myself & two Brothers, to save a house which he had begun & which without instant attention would be ruined, or at least greatly injured, to provide, if possible, for the payment of taxes, which far exceed any profits I can make from my Estate, and because the State of Maryland, in a flattering manner, have been pleased to appoint me to a place, very respectable in its nature, corresponding with my former and very interesting to my whole future life & support. They have appointed me to the Chair of their Supreme Court. Those, my Friend, are the motives to my present resolution. My own feelings are satisfied on the occasion, tho I can not but regret parting with the most valuable acquaintances I have, and hope they will justify me most fully to you My Hamilton, especially when you consider, besides, the time I have been in service & the compensation I have received. I wish sincerely I had been sooner apprised of the good intentions of the State towards me, for reasons which will occur to you. They were but very lately known & I was no sooner possessed of them than I communicated the matter (that I should leave the Army) to the General, having found on enquiry it was only in my power to accept the Offer of the Chair or decline it forever, as the filling it had become a measure of immediate necessity, and there were other Gentlemen, both of ability & merit, who had been mentioned for it & who would probably have willingly accepted it. You are now to pardon me for this long relation, so very personal. You must do it, as what I owed to your friendship produced it, and as it is my hope & wish to stand fair in your opinion & esteem.
I proceed to tell you, that I live in Charles County Maryland, where I should be peculiarly happy to see you; but as I can have but little hopes of being gratified in this, let me have the next pleasure to it, the favor of a Letter now & then, in which write of matters personally interesting to yourself, as they will be so to me. Present me most respectfully to your Lady, to General & Mrs Schuyler. My best wishes attend you all.
Adieu Yrs in haste Most affy
Rob: H: Harrison
P.S. The Inclosed the Marquis gave me at Annapolis. Colo Bland also gave me a Letter for you. He had written it long before I came to Philadelphia & supposed it had been sent & received by you, and did not know to the contrary till the day before I came thence, when he accidentally found it.

